           Case 1:20-cv-02048-VSB Document 36 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
WELLS FARGO BANK, NATIONAL                                :
                                                                                             4/6/2021
ASSOCIATION, AS TRUSTEE, FOR THE :
BENEFIT OF THE HOLDERS OF COMM :
2015-LC19 MORTGAGE TRUST                                  :
COMMERICAL MORTGAGE PASS-                                 :
THROUGH CERTIFICATES,                                     :
                                                          :              20-CV-2048 (VSB)
                                                          :
                                        Plaintiff,        :                    ORDER
                                                          :
                      -against-                           :
                                                          :
5615 NORTHERN LLC et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 30, 2021, Plaintiff filed a motion for summary judgment pursuant to Federal

Rule of Civil Procedure 56. (Docs. 31–35.) It is hereby:

        ORDERED that the parties shall meet and confer and propose a briefing schedule for

Defendants opposition and Plaintiff’s reply by April 9, 2021.



SO ORDERED.

Dated: April 6, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
